DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacko et al. (US 2017/0168658 A1).
Regarding claim 1, Lacko discloses a method of assisting energy management of an aircraft en route to an airport, the method comprising: 

determining a lateral trajectory in accordance with the interception criteria based at least in part on a current heading and a current location of the aircraft, wherein the lateral trajectory comprises a sequence of segments for satisfying the interception criteria from the current location of the aircraft and each navigational segment of the sequence is associated with an anticipated aircraft heading and a respective distance for the respective navigational segment (e.g. Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile); 
determining a reference vertical trajectory corresponding to the lateral trajectory using one or more criteria associated with the runway (e.g. Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile); 
determining a target value for an energy state parameter of the aircraft at the current location on the lateral trajectory using the reference vertical trajectory (e.g. Figs. 1-4 & [0014-0032]: determine a target speed or target distance that would be possible for the aircraft stabilized at final gate); and 
providing a graphical indication of a recommended action to reduce a difference between a current value for the energy state parameter of the aircraft and the target value (e.g. Figs. 1-4 & [0080-0103]).  
Regarding claim 2, Lacko discloses determining the target value comprises determining a target altitude at the current location on the lateral trajectory according to the reference vertical trajectory; and providing the graphical indication comprises displaying the recommended action for reducing the difference between a current altitude of the aircraft and the target altitude (e.g. Fig. 3 & [0074, 0095, 0105-0119]).  

Regarding claim 4, Lacko discloses determining an interception point aligned with the runway using the interception criteria, wherein the lateral trajectory intersects the interception point (e.g. Figs. 1-4: intersection points F1, SF1, SFG1, etc.).  
Regarding claim 5, Lacko discloses determining an interception angle using the interception criteria, wherein the lateral trajectory intersects the interception point at the interception angle (e.g. Figs. 1-4 & [0162]).  
Regarding claim 6, Lacko discloses identifying a transition point for a future heading assignment based on the lateral trajectory; and providing graphical indicia of at least one of the transition point and the future heading assignment (e.g. Figs. 1-4 and 13 & [0147]: position of next change is shown).  
Regarding claim 7, Lacko discloses obtaining the one or more criteria associated with the runway from procedure information associated with an approach to the runway (e.g. [0050, 0065]: determine stabilization gates at 1000 feet AAL).  
Regarding claim 8, Lacko discloses the one or more criteria including an altitude criterion for a final approach fix associated with the runway, wherein determining the reference vertical trajectory comprises determining a vertical flight path for the aircraft that satisfies the altitude criterion at the final approach fix within the lateral trajectory (e.g. [0050, 0065]: determine stabilization gates at 1000 feet AAL).  .  

Regarding claim 10, Lacko discloses the one or more criteria including a speed criterion for a final approach fix associated with the runway, wherein determining the reference vertical trajectory comprises determining a vertical flight path for the aircraft that satisfies the speed criterion at the final approach fix within the lateral trajectory (e.g. Fig. 3).  
Regarding claim 11, Lacko discloses a method of assisting energy management of an aircraft radar vectoring en route to an airport, the method comprising: 
obtaining, from one or more systems onboard the aircraft, a current aircraft location and a current aircraft heading (e.g. Figs. 1-4: position and heading of aircraft); 
identifying interception criteria for alignment with a runway at the airport (e.g. [0050]: landing decision altitude as stabilized approach criteria);  24UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H214558 (002.7228US) 
determining a predicted lateral trajectory in accordance with the interception criteria based at least in part on the current aircraft heading and the current aircraft location, wherein the predicted lateral trajectory comprises a sequence of segments for satisfying the interception criteria from the current aircraft location and each segment of the sequence is associated with a respective aircraft heading predicted to be assigned to the aircraft; obtaining one or more energy management criteria associated with the runway; constructing a reference vertical trajectory corresponding to the predicted lateral trajectory that satisfies the one or more energy management criteria associated with the runway (e.g. Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile); 

providing, on a display device onboard the aircraft, one or more graphical indicia influenced by a difference between a current value for the energy state parameter of the aircraft and the target value (e.g. Figs. 1-4 & [0080-0103]).  
Regarding claim 12, Lacko discloses providing the one or more graphical indicia comprises displaying a graphical representation of the difference between the current value and the target value (e.g. Figs. 1-2 & 21).  
Regarding claim 13, Lacko discloses providing the one or more graphical indicia comprises displaying a graphical representation of a recommended action to reduce the difference between the current value and the target value (e.g. Fig. 3 & [0105-0119]).  
Regarding claim 14, Lacko discloses the interception criteria including an interception distance (e.g. Figs. 1-4: intersection points F1, SF1, SFG1, etc.) and an interception angle (e.g. Figs. 1-4 & [0162]), 
wherein determining the predicted lateral trajectory comprises: 
determining a location for an interception point relative to a final approach point associated with the runway using the interception distance (e.g. Figs. 1-4: intersection points F1, SF1, SFG1, etc.); 
determining an interception segment intersecting the interception point and having the interception angle with respect to a final approach course aligned with the runway (e.g. Figs. 4 & 21 and [0162]); and 

Regarding claim 15, Lacko discloses identifying a transition point for a future heading assignment based on the predicted lateral trajectory; and providing a graphical indication of at least one of a location of the transition point and the future heading assignment associated with the transition point (e.g. Figs. 1-4 and 13 & [0147]: position of next change is shown).
Regarding claim 16, Lacko discloses an aircraft system comprising: 
a display device (Fig. 22: 930); 
a data storage element (Fig. 22: 926, 932) to maintain interception criteria; 
a navigation system (e.g. [0064, 0147)) to provide a current location of an aircraft and a current heading of the aircraft (e.g. Figs. 1-4 showing position and heading of aircraft) and 
a processing system (Fig. 22: 924) coupled to the display device, 
the data storage element and the navigation system to determine a lateral trajectory between the current location and a runway in accordance with the interception criteria based at least in part on the current heading and the current location of the aircraft, determine a reference vertical trajectory corresponding to the lateral trajectory using one or more criteria associated with the runway (e.g. Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile), 
determine a target value for an energy state parameter of the aircraft at the current location on the lateral trajectory using the reference vertical trajectory (e.g. Figs. 1-4 & [0014-0032]: determine a target speed or target distance that would be possible for the aircraft stabilized at final gate), and 

Regarding claim 17, Lacko discloses the lateral trajectory comprises a sequence of segments for satisfying the interception criteria from the current location of the aircraft and each segment of the sequence is associated with an anticipated aircraft heading to be assigned by air traffic control (e.g. Figs. 1-4 & 14-17 and [0049, 0058]: lateral and vertical profile).  
Regarding claim 18, Lacko discloses the interception criteria include an interception distance (e.g. Figs. 1-4: intersection points F1, SF1, SFG1, etc.) and an interception angle (e.g. Figs. 1-4 & [0162]); 
the data storage element maintains procedure information for an approach to the runway, the procedure information comprising a final approach point and one or more energy management criteria associated with the final approach point (e.g. Figs. 1-4 & [0050, 0065]: determine stabilization gates at 1000 feet AAL); and 
the processing system determines the lateral trajectory by: 
determining a location for an interception point relative to the final approach point associated with the runway using the interception distance (e.g. Figs. 1-4);  26UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H214558 (002.7228US) determining an interception segment intersecting the interception point and having the interception angle with respect to a final approach course aligned with the runway (e.g. Figs. 4 & 21 and [0162]); and 
determining one or more additional segments of the sequence of segments between the current location and the interception segment (e.g. Fig. 21: plurality of descending segments are shown in the flight path).  
figuration change (e.g. Figs. 1-4 & [0049, 0052-0054, 0091-0094]).  
Regarding claim 20, Lacko discloses the graphical indication comprises a graphical indication of the difference (e.g. Figs. 1-4 & [0080-0103]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/KAM WAN MA/Examiner, Art Unit 2688